Title: To James Madison from William Pinkney, 14 January 1808
From: Pinkney, William
To: Madison, James



Sir,
London, Jany. 14th. 1808

The Letters herewith enclosed, marked in red Ink No. 2. 3. 31. 32. 34. 35. & 36, were found on board the American Schooner Hope lately captured on a Voyage from Bourdeaux to New York by an English Privateer.  They were brought into the high Court of Admiralty with the other Letters & Papers found on board the captured Vessel; and upon my Application to Mr. Canning have just been sent to me from Downing Street.  The other three Letters were delivered to me a few Days since by Genl Lyman.  I have the Honor to be with the highest Respect & Consideration Sir. Your most Obedient Hble Servant

Wm: Pinkney

